Citation Nr: 0217440	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  96-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.

(The issues of entitlement to service connection for plantar 
fasciitis, neck spasms, and low back spasms, and the claim 
for an initial rating higher than 10 percent for residuals 
of a left (minor) radial neck fracture will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1985 to September 
1993, plus three years and six months of prior active 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1994 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  In September 2002, the veteran 
appeared in Los Angeles, California, for a videoconference 
hearing before the undersigned Acting Member of the Board, 
sitting in Washington, D.C. 

In a statement received in September 1995, the veteran 
appeared to request an increased (compensable) rating for 
sinusitis.  The matter is referred to the RO for appropriate 
development and consideration. 

The Board is undertaking additional development on the 
issues of service connection for plantar fasciitis, neck 
spasms, and low back spasms, and the claim for an initial 
rating higher than 10 percent for residuals of a left 
(minor) radial neck fracture pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing those issues.




FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
service connection for a right knee disorder has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The medical evidence of record demonstrates that the 
veteran's current right knee disorder was first manifested 
during his period of service.


CONCLUSION OF LAW

A chronic right knee disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Sup. 2002).  
Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A letter sent by the RO to the 
veteran in August 2002 specifically discussed the VA's 
duties under the VCAA.  A copy of that letter was also sent 
to the veteran's accredited service representative.  Id. 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  In 
September 2002, the veteran submitted additional medical 
evidence in support of his claim.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOC.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA orthopedic 
examination.  He has submitted medical opinions regarding 
the etiology of his current right knee disorder.  The record 
includes his service medical records and post service 
treatment records.  The veteran has had two hearings.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the 
VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and 
further expending of the VA's resources is not warranted.  
Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with 
due consideration to the policy of the VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any 
cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis

The veteran contends that service connection should be 
granted for a right knee disorder because his right knee was 
injured during service.  After reviewing all of the evidence 
of record, the Board finds that the evidence supports the 
appellant's claim.  The veteran's service medical records 
show that he was treated for complaints pertaining to the 
right knee.  A service emergency care treatment record dated 
in March 1985 shows that the veteran complained of trauma to 
the right knee and left ankle.  The Board notes that 
although the record contains a notation that it was the left 
knee that was injured, subsequent treatment records clarify 
that it was actually the right knee.  It was noted that his 
knee was injured in a twisting fashion during a rugby game.  
On objective examination, weight bearing was limited.  There 
was a full range of motion with assistance.  Effusion was 
2+.  There was tenderness with some laxity to the MCL.  
Drawer was negative.  The assessment was medial collateral 
ligament tear.  He was given a splint and crutches, and was 
to be seen for follow-up in the orthopedic clinic in the 
morning.  

A service orthopedic clinic record dated the next morning, 
March 31, 1985, shows that the veteran had a partial MCL 
tear of the right knee.  On examination, the range of motion 
was from 0 to 90 degrees.  There was mild MCL laxity with 
pain.  The impression was mild MCL tear.  He was placed in a 
cast.  He was restricted to light duty and was to return in 
three weeks for cast removal.  

In September 1993, the veteran submitted a claim for a right 
knee medial collateral ligament tear.  The report of a 
medical examination conducted by the VA in December 1993 
shows that he gave a history of falling while playing rugby 
in 1984 and then being unable to walk.  He was diagnosed as 
having a tear of the right medial collateral ligament.  He 
was put in a cylinder cast for eight weeks.  He said that 
the knee got tight in cold weather, and was helped by 
Motrin.  On physical examination, the right knee had no 
crepitus, and no pain on abduction or adduction.  McMurray's 
test was negative.  He had normal flexion and extension.  
The pertinent impression was history of tear, right medial 
collateral ligament.  

In a decision of June 1994, the RO denied service connection 
for a right knee disorder on the basis that the right knee 
condition treated in service was temporary and resolved with 
treatment, and that no permanent residual disability was 
shown.  

The veteran testified in support of his claim during a 
hearing held at the RO in March 1998.  He stated that he 
injured his right knee in the mid 1980's while playing 
rugby, and that the medical collateral ligament was 
stretched and torn.  He said that he quit rugby and football 
at that time to avoid further injury.  He said that he was 
in a cylinder cast for several months, and that afterwards 
his doctors decided not to do surgery.  However, his knee 
remained loose on the right side as compared to the left.  
He said that the knee was still that way, and that it gave 
away the previous summer while he was playing basketball and 
that he required orthopedic surgery in which cartilage was 
removed from the meniscus and behind the patella.  He 
reported that he wore a knee brace with hinges to prevent 
lateral movement of the joint.  He said that he did not feel 
pain normally, but he did experience a feeling of looseness.  
He said that this made him concerned that it might collapse 
if he tried to change directions laterally.  

The RO subsequently obtained the treatment records mentioned 
by the veteran during his hearing.  Records dated in June 
and September 1997 from the Orthopedic Associates Medical 
Clinic show that the veteran was seen regarding his right 
knee.  He stated that he injured the knee while playing 
basketball in April 1997.  He said that he stepped wrong and 
the knee buckled.  Since then he had problems completely 
flexing the knee.  It was also noted that in 1988 he tore 
the medial collateral ligament of the same knee and was in a 
cast for approximately two months.  He reportedly had not 
had any problems with the knee since then, but it was also 
noted that since that injury he had to stop playing sports.  
Following examination, the impression was internal 
derangement, right knee.  An operation report from the 
Center for Ambulatory Medicine and Surgery dated in October 
1997 shows that the veteran underwent an arthroscopic 
chondroplasty of the right knee.  The postoperative 
diagnosis was (1) hypermobile lateral meniscus, right; and 
(2) Grade II chondromalacia, right knee.  

A VA treatment record dated in July 1998 shows that the 
veteran was seen for a tibial collateral ligament injury.  
It was noted that he was status post partial meniscectomy 
and had an acute injury on the medial aspect of the knee a 
month earlier when he sustained a valgus injury to the knee.  
On examination, effusion was present.  The impression was 
[illegible] ACL tibial collateral.

The veteran again testified in support of his claim at the 
September 2002 videoconference hearing before the 
undersigned.  The veteran recounted his injury in service 
and said that it had never fully recovered.  He said that he 
could not do a deep knee bend and that after running it 
tightened up and became really stiff.  He said that the 
looseness in his knee from his inservice injury caused the 
knee to buckle while he was playing basketball after 
service.  He indicated that an Air Force doctor had 
expressed an opinion that his current right knee problems 
were related to the injury in service.  

The veteran subsequently submitted a written opinion dated 
in August 2002 from an Air Force physician that contains the 
following information:

1.  I am writing this letter on behalf of [the 
veteran] with regards to his right knee.  I 
understand from [the veteran] that he will undergo 
a hearing to determine a disability rating for his 
right knee.  He has asked me to clarify in this 
letter the potential relationship between his 
multiple right knee injuries.  I have not met [the 
veteran], nor have I reviewed his medical record 
as it is not available at the Hill AFB clinic 
where I work.  My statements are based on data 
received from [the veteran] himself.

2.  [The veteran] injured his right knee around 
1982 while on active duty.  He was told that he 
suffered a partial tear of his MCL.  Since that 
time he reports that he had ongoing stiffness, 
pain, and a "loose, floppy" feeling in that knee.  
I presume that his MCL tear created some 
instability although I cannot prove this is true.  
In 1993, after the patient retired from active 
duty, he reports re-injuring the right knee at 
least twice.  He suffered a meniscus tear, which 
required surgery, and then a complete ACL tear 
that was also repaired.  

3.  It is my opinion that if [the veteran] indeed 
had an unstable knee from the MCL tear, then his 
subsequent injuries may have been related.  
Instability in the knee due to prior injury to 
ligaments can predispose one to future injury.  
Please consider this in evaluating [the veteran's] 
case.   

Similarly, a medical record from a service medical facility 
dated in August 2002 shows that the veteran was seen 
(apparently during a period of reserve service) for right 
knee pain and stated that he continued to have swelling with 
activity.  It was noted that he had a consultation in March 
1985 for an MCL tear to the right knee, was seen at a clinic 
in 1995 for an MCL tear, and had arthroscopic repair of a 
meniscal tear in 1998, and open surgical repair for an ACL 
tear in 2000.  He reportedly had pain upon range of motion, 
and pain with deep knee bending.  The diagnoses were (1) 
Right knee instability, and (2) Right knee pain.  The 
physician noted that the veteran had a long history dating 
to March 1985 of knee injury while on active duty, and that 
he continued to have weakness pain and swelling with 
activity.  The physician further stated that it was his 
opinion that the veteran's continued pain and problems with 
his knee were a result of multiple injuries.  He concluded 
that this was an ongoing right knee injury from active duty.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  In 
reviewing the evidence of record, the Board notes that there 
is a documented, significant injury to the veteran's right 
knee in service, evidence of current disability, and two 
medical opinions that suggest that the current right knee 
disability is related to the injury in service.  The Board 
notes that there is no medical opinion of record that weighs 
against the veteran's claim.  In light of the foregoing, the 
Board finds that the evidence of record is consistent with 
the veteran's contentions.  Therefore, resolving the benefit 
of the doubt in the veteran's favor, the Board finds that 
the veteran's current right knee disorder was first 
manifested during his period of service.  Accordingly, the 
Board concludes that a chronic right knee disorder was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107; 
38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a chronic right knee 
disorder is granted.



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

